UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7514


DANNY RAY BRIDGES,

                Plaintiff - Appellant,

          v.

ALVIN W. KELLER, JR., Secretary of the North Carolina
Department of Correction; ROBERT HAGGARD, R.N.; ALBERT KEITH
KUHNE, MD; PAYTON TURPIN, M.D.; ANTHONY D. SEARLES, M.D.;
PAULA Y. SMITH, M.D., individually and in her capacity as
Director   of  Health   Services  for  the   North  Carolina
Department of Correction,

                Defendants – Appellees,

          and

JOHN DOE I, MD; S. KILLEY, LPN; JOHN MORGAN, FNP; JOHN DOE
2,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cv-00113-MR-DSC)


Submitted:   February 22, 2013              Decided:   March 29, 2013


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David A. Strauss, NORTH CAROLINA PRISONER LEGAL SERVICES,
Raleigh, North Carolina, for Appellant.      Kimberly D. Grande,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Elizabeth P. McCullough, Kelly Street Brown, YOUNG MOORE AND
HENDERSON, P.A., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Danny    Ray    Bridges      appeals       the     dismissal      of   his   42

U.S.C. § 1983 (2006) civil rights complaint pursuant to Fed. R.

Civ. P. 12(b)(6).             He argues on appeal that the district court

erred in concluding that he failed to state a claim upon which

relief may be granted because his allegations create a triable

issue as to whether the prison officials and medical personnel

were       deliberately       indifferent      to    his     serious      medical      need.

Defendants       Searles,      Kuhne,    and     Smith      respond       that    Bridges’s

allegations          are      insufficient          to      demonstrate          deliberate

indifference. *        We affirm.

               Bridges alleged that he suffered from an undiagnosed

torn       rotator    cuff    from   2005    until        2010,    when    he    ultimately

received corrective surgery and physical therapy.                                He alleged

that throughout this period, prison medical personnel did not

perform the appropriate diagnostic tests and that he thus did

not    receive       effective    treatment         for    his    condition.          Bridges

alleged that the ineffective treatment and failure to correctly

diagnose his injury constitute deliberate indifference to his

severe medical need.



       *
       Because we conclude that the district court correctly
dismissed Bridges’s complaint under Rule 12(b)(6), we do not
address the Defendants’ alternative arguments.



                                             3
            We review de novo a district court’s grant of a motion

to dismiss for failure to state a claim under Rule 12(b)(6).

Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th

Cir. 2009).      To survive such a motion, a complaint’s “[f]actual

allegations must be enough to raise a right to relief above the

speculative      level,”        with   “enough        facts    to    state    a     claim    to

relief that is plausible on its face.”                              Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007).                       We must “accept as true

all well-pleaded allegations and view the complaint in the light

most favorable to the plaintiff.”                    Philips, 572 F.3d at 180.

            In    order        to   state       an    Eighth     Amendment         claim    for

inadequate    medical          care,   a   prisoner       must      allege    that     prison

officials were deliberately indifferent to his serious medical

needs.      Estelle       v.    Gamble,     429       U.S.    97,    104    (1976).         The

prisoner must first show that the medical need is sufficiently

serious.     Next, the plaintiff must show deliberate indifference

on the part of treating officials.                     See, e.g., Miltier v. Beorn,

896 F.2d 848, 851 (4th Cir. 1990).                     Deliberate indifference is a

high     standard;    a    showing         of       negligence      will     not    suffice.

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999).                                  Instead,

officials evince deliberate indifference to a serious medical

need by completely failing to consider an inmate’s complaints or

by acting intentionally to delay or deny the prisoner access to

adequate     medical       care.            Estelle,          429    U.S.     at      104-05.

                                                4
Disagreement regarding the proper course of treatment provides

no basis for relief.          Russell v. Sheffer, 528 F.2d 318, 319 (4th

Cir. 1975).

           We conclude that Bridges’s complaint failed to state a

claim for a violation of the Eighth Amendment.                       His allegations

demonstrated that prison officials were promptly responsive to

his complaints and regularly administered treatment.                          That they

ultimately    failed     to   correctly         diagnose    his     injury    does        not

render their responses deliberately indifferent.                           Further, the

defendants did not have actual knowledge of the precise nature

of Bridges’s injury.           Thus, their treatment efforts, including

pain   medication,      an    x-ray,     and     steroid     injections,           do    not

constitute deliberate indifference.                  We further conclude that

because Bridges failed to state a claim for a constitutional

violation,    he    also     failed    to   state    a     claim    for     supervisory

liability or unconstitutional policy administration.

           We    thus    affirm   the       district     court’s      judgment.            We

dispense     with     oral    argument      because        the     facts     and        legal

contentions     are   adequately       presented     in     the    materials        before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                            5